Citation Nr: 1129806	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  04-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and her brother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	



INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a left knee disability.  This matter was remanded in August 2006.  The Veteran testified at a Board hearing in February 2007; the transcript is of record.  This matter was remanded again in January 2008 and December 2010.  The case has since returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran does not have a chronic left knee disability.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2003, a VCAA letter was issued to the Veteran with regard to her service connection claim.  The letter notified the Veteran of what information and evidence is needed to substantiate her claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Thereafter, in March 2006, April 2006, and January 2007, the Veteran was advised of the evidence necessary to support an increased rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the claim was readjudicated by way of a supplemental statements of the case, the most recent in April 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the Remands, to include the most recent December 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's post-service private and VA treatment records and lay statements and testimony in support of her appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in February 2003 and March 2011 in compliance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection has been established for left ankle disability, rated 10 percent disabling.  The Veteran asserts that she has a left knee disability caused by or aggravated by her left ankle disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In February 2003, the Veteran underwent a VA examination with regard to her complaints related to the left ankle and left knee.  The Veteran complained of left knee pain beginning in December 2002.  She reported that her condition was gradual in its onset.  She denied any previous trauma.  She reported experiencing discomfort in the knee with prolonged standing and walking.  She also complained of occasional swelling of the knee.  She denied any history of locking or instability, and denied any inflammation involving the knee.  She does not require the use of assistive devices.  On physical examination, range of motion was normal, stability was normal, and an x-ray examination was negative.  The examiner diagnosed left knee pain (no disease found).  The examiner commented that there was no evidence of pathology involving the left knee and no evidence of a relationship between her left ankle injury and her complaints of left knee pain.  

In March 2004, the Veteran complained of chronic left ankle and knee pain.  She reported throbbing pain in the ankle every day and that left knee pain began in 2002 and is worse when she kneels.  She described giving way, swelling which goes down overnight, and catching of the knee.  On x-ray examination, there was mild narrowing of the MJL.  On physical examination, there was no effusion, ligaments were stable, with crepitant and tender patella.  There was no joint line tenderness, no palpable popliteal cyst.  An MRI of the knee was requested.

In May 2004, the Veteran sought treatment for complaints of pain in the left knee after taking a new job which requires continual walking.  The examiner stated that she has mild degenerative joint disease of the knee, and mild effusion in the knee.  Her left knee was injected with Depo-Medrol 40 milligrams and .5 percent plain Marcaine 4cc and an elastic sleeve was ordered.

In or about July or August 2004, the Veteran requested an orthopedic outpatient clinic consultation due to left ankle and left knee pain; however, she cancelled her scheduled appointment.

A September 2006 VA outpatient treatment record reflects complaints of chronic left knee pain.  The examiner noted chronic arthralgia and requested an imaging study.

In October 2006, the Veteran underwent a VA x-ray examination.  There was no radiographic evidence of arthritis and the impression was normal left knee.

In November 2006, the Veteran was admitted for video/EEG monitoring to rule out seizures, she complained of left knee pain and was given a heat pad which relieved the pain.  

In March 2011, the Veteran underwent a VA examination.  The Veteran reported that she started to have intermittent left knee burning and pain approximately in 2002.  She denied any preceding injury to the knee.  The examiner noted that MRI of the left knee in 2004 revealed medial meniscal minimal tearing and borderline joint effusion.  The Veteran had a remote history of injection into the left knee but she was unable to specify the exact date or location.  The examiner noted that review of the claims folder revealed that she complained about knee pain in 2006 and 2008.  Her intermittent burning sensation in the left knee usually comes and goes without any relation to physical exertion or particular position.  Once in a while she has a swelling of the knee which usually improves overnight.  She was prescribed Diclofenac in the past by her primary care physician with significant improvement in her left knee symptoms.  Now she is on Meloxicam daily.  She still might have occasional burning sensation in the knee, but overall the left knee is doing better.  She is walking daily for exercise.  She denied all joint symptoms except for pain.  Her gait was normal.  General joint findings of the left knee were negative.  Range of motion was normal, 0 to 140 degrees, and there was no pain on motion.  There was no pain following repetitive motion.  An x-ray examination was normal.  The examiner diagnosed no abnormal left knee findings.  The examiner commented that the Veteran did not have any identifiable disability of the left knee.  As to the abnormalities on her left knee x-ray in February 2004 with impression of mild degenerative joint disease, and at that time an MRI of the left knee revealed medial meniscal minimal tearing and borderline joint effusion, the examiner stated that it is possible that joint effusion and meniscal tearing had caused transient abnormal appearance of the left knee on x-ray, but an x-ray performed at the time of the VA examination was entirely normal.  

While acknowledging the Veteran's complaints of left knee pain following service, which she attributes to her service-connected left ankle disability, as detailed the most recent VA examination and prior examinations have revealed no objective findings of a chronic disability due to such pain.  As detailed, both the February 2003 and March 2011 VA examiners found no objective signs of a left knee disability based on physical examination, and x-ray examinations were negative.  Likewise, an October 2006 VA x-ray examination was negative, and there were no objective findings of a disability in 2006 and 2008.  The Board acknowledges the March 2004 findings of mild narrowing of the MJL and the March 2011 VA examiner acknowledged a 2004 MRI which showed medial meniscal minimal tearing and borderline joint effusion.  But prior to and following these results, no chronic knee disability has been shown.  Since 2004, on examination of her knee, there have been no objective findings of a chronic knee disability, and x-ray examinations have been negative.  As detailed, the March 2011 VA examiner explained that it is possible that joint effusion and meniscal tearing identified in 2004 had caused transient abnormal appearance of the left knee on x-ray, but objective and x-ray findings were negative on current examination.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board accepts the March 2011 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran does not currently suffer from a chronic left knee disability.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no competent evidence that the Veteran exhibited left knee disability at any time during her claim that was related to service or a service-connected disability.  

In the absence of proof of a current disability of a chronic left knee disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic left knee disability, the Board must conclude the Veteran does not currently suffer from such a disability.  Without a chronic left knee disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that she has a left knee disability that is related to her service-connected left ankle disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to her symptomatology associated with her left knee, and the Board finds her assertions of pain experienced to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as she does not have the requisite medical expertise.  As discussed, the most recent VA examination was negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the objective findings which require medical expertise.  

Without a diagnosed chronic disability associated with the left knee, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for right chest pain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for left knee disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


